Name: 2007/736/EC: Commission Decision of 9 November 2007 amending Annex II to Council Decision 79/542/EEC as regards the list of third countries and parts thereof from which imports into the Community of certain fresh meat is authorised (notified under document number C(2007) 5365) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  health;  trade;  animal product;  international trade
 Date Published: 2007-11-15

 15.11.2007 EN Official Journal of the European Union L 296/29 COMMISSION DECISION of 9 November 2007 amending Annex II to Council Decision 79/542/EEC as regards the list of third countries and parts thereof from which imports into the Community of certain fresh meat is authorised (notified under document number C(2007) 5365) (Text with EEA relevance) (2007/736/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Part 1 of Annex II to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (4) sets out a list of third countries and parts thereof from which Member States are authorised to import fresh meat of certain animals. (2) That Annex indicates the time periods for which importation into the Community is authorised or not authorised, in relation to dates of slaughter or killing of the animals from which the meat was obtained. Those periods are indicated in order to allow the importation of fresh meat produced before the animal health restrictions were applied to certain third countries or parts thereof. (3) However, to guarantee a high level of health protection in the Community, it is appropriate to provide that imports of fresh meat obtained in a third country from animals slaughtered on or before the date of application of restrictive measures are only allowed for a limited period of time, namely 90 days. In case of consignments certified on or before the date of application of an import ban and transported on high seas at the moment in which the ban enters into force, that period should be 40 days. (4) The date from which imports into the Community of fresh meat from a certain third country or parts thereof are authorised, or banned, should be inserted in Annex II to Decision 79/542/EEC in order to avoid imports of fresh meat produced in a period in which an animal health risk was present in such country or part thereof. (5) The existing indications of time periods in that Annex have also created practical problems, both as regards the Community border inspection posts when checking the health certificates for imports of such meat and for the competent services in the exporting third countries when preparing those certificates. (6) As a consequence, in order to achieve a high level of protection of health and in order to ensure clarity, coherence and transparency as regards the list of third countries from which imports of fresh meat into the Community are authorised, it is appropriate to amend Annex II to Decision 79/542/EEC and to delete the references to those periods. In addition, entries concerning certain countries, in particular Paraguay and Brazil, should be updated. (7) In order to allow the imports of stocks of fresh meat currently authorised to be imported into the Community from certain third countries or parts thereof under Decision 79/542/EEC, but which no longer will be authorised after the date of application of the present Decision, it is appropriate to provide for a transitional period of 90 days. (8) Due to two outbreaks of foot-and-mouth disease in Argentina in February 2006, Commission Decision 2006/259/EC of 27 March 2006 amending Annex II to Council Decision 79/542/EEC as regards regionalisation for Argentina and the model certificates relating to the importation of bovine fresh meat from Argentina (5) prohibited imports of de-boned and matured bovine meat from eight departments in the province of Corrientes. A recent Community inspection in Argentina showed that the current animal health restrictions in the eight departments concerned, in particular as regards foot and mouth disease, are no longer necessary. Those restrictions should therefore no longer apply to those areas of Argentina, as requested by that country. (9) The inspection also showed that the production of de-boned and matured deer meat in Argentina fulfils the animal health requirements provided for in Decision 79/542/EEC. It is therefore appropriate to authorise imports into the Community of de-boned and matured deer meat from Argentina. (10) Due to two outbreaks of foot-and-mouth disease in Botswana in April 2006, Council Decision 79/542/EEC, as amended by Commission Decision 2006/463/EC (6), prohibited imports of de-boned and matured bovine meat from a part of Botswana. The documentation received from Botswana and the favourable outcome of a Community inspection carried out in that country in March 2007 show that the measures taken by Botswana have been effective in controlling and eliminating the disease. Accordingly, the current animal health restrictions in the concerned part of Botswana should no longer apply. (11) In addition, the Community inspection considered favourably two other regions of Botswana that have been recognised by the OIE as free of FMD without vaccination. It is therefore opportune to allow these areas to export to the EU de-boned and matured bovine, ovine and farmed and wild game meat. (12) Parts of Colombia are listed in Part 1 of Annex II to Decision 79/542/EEC as parts of a third country from which imports of fresh bovine meat into the Community are authorised. However, Colombia has not submitted any residue monitoring plan for fresh bovine meat in accordance with Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (7). In addition, no establishments are authorised for export of fresh meat to the Community. Therefore imports of fresh bovine meat from Colombia should no longer be authorised and the necessary amendment made to Part 1 of Annex II to Decision 79/542/EEC. (13) In order to give the possibility to the relevant stakeholders to adapt to the new import regime it is appropriate to provide that the present Decision applies from 1 December 2007. (14) Decision 79/542/EEC should therefore be amended accordingly. (15) Commission Decision 96/367/EC of 13 June 1996 concerning protection measures in relation to foot-and-mouth disease in Albania (8) and Commission Decision 96/414/EC of 4 July 1996 concerning protective measures with regard to imports of animals and animal products from the former Yugoslav Republic of Macedonia due to outbreaks of foot-and-mouth disease (9) are obsolete as the provisions provided for therein are now laid down in other Community acts. In the interests of clarity and legal certainty, those Decisions should be expressly repealed. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 Decisions 96/367/EC and 96/414/EC are repealed. Article 3 Imports of fresh meat to the EU which were authorised under Decision 79/542/EEC which are no longer authorised by the application of the present Decision shall continue to be authorised for a transitional period of 90 days following the date of application. Article 4 This Decision shall apply from 1 December 2007. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (5) OJ L 93, 31.3.2006, p. 65. (6) OJ L 183, 5.7.2006, p. 20. (7) OJ L 154, 30.4.2004, p. 44. Corrected version (OJ L 189, 27.5.2004, p. 33). Decision as last amended by Decision 2007/362/EC (OJ L 138, 30.5.2007, p. 18). (8) OJ L 145, 19.6.1996, p. 17. Decision as amended by Decision 98/373/EC (OJ L 170, 16.6.1998, p. 62). (9) OJ L 167, 6.7.1996, p. 58. Decision as amended by Decision 98/373/EC. ANNEX ANNEX II FRESH MEAT Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Closing date (2) Opening date (3) Model(s) SG 1 2 3 4 5 6 7 8 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of: Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar), Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, Tucuman, Cordoba, La Pampa, Santiago del Estero, Chaco Formosa, Jujuy and Salta, excluding the buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 18 March 2005 RUF A 1 1 December 2007 AR-2 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 March 2002 AR-3 Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV, RUF A 1 1 December 2007 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Herzegovina BA-0 Whole country  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 Part of the State of Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), State of EspÃ ­ritu Santo, State of Goias, Part of the State of Mato Grosso comprising the regional units of:  Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o),  Caceres (except for the municipality of Caceres),  Lucas do Rio Verde,  Rondonopolis (except for the municipality of Itiquiora),  Barra do GarÃ §a,  Barra do Burgres, State of Rio Grande do Sul BOV A and H 1 1 November 2002 BR-2 State of Santa Catarina BOV A and I 1 1 November 2002 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 6, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 1 December 2007 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G CH  Switzerland CH-0 Whole country ¢ CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (Peoples Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU ME  Montenegro ME-0 Whole country BOV, OVI, EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (4) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 1 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU RS  Serbia (5) RS-0 Whole country BOV, OVI, EQU RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 1 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 4 August 2003 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 1 November 2001 OVI A 1 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 1 ZW  Zimbabwe ZW-0 Whole country  ¢ = Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products, OJ L 114, 30.4.2002, p. 132.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). 1  Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Meat from animals slaughtered on or before the date indicated in column 7 can be imported into the Community for 90 days from that date. Consignments on the high seas can be imported into the Community if certified before the date indicated in column 7 for 40 days from that date. (N.B.: no date in column 7 means that there are no time restrictions). (3) Only meat from animals slaughtered on or after the date indicated in column 8 can be imported into the Community (no date in column 8 means that there are no time restrictions). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subjet in the United Nations. (5) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. ¢ = Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products, OJ L 114, 30.4.2002, p. 132.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). 1  Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles).